DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–6 and 8–19 are pending in the present application. Claims 1, 4, 8, 16 have been amended, whereas claims 2–3, 5–6, 9–15, and 17–18 remain original, claim 7 has been canceled, and claim 19 is new in the amendment filed by Applicant on April 26th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Office apologizes if the following statements sound harsh to the inventor, but all official laws were followed regarding this patent application. Although this application has been found lacking in utility, sufficient written description, and enablement for the reasons cited below, it is considered to have some promising ideas for introducing rotation in a nuclear fusion reactor and Applicant is encouraged to continue exploring those ideas and implementing them experimentally.
Response to Amendments
The amendments to claims 1, 7–9, and 14–16 and new claim 19 filed on April 26th, 2021 are accepted, however claim 13 has new antecedence issues caused by the amendments. The amendments to the Specification and Abstract for minor informalities regarding low resolution are accepted. However, Applicant has neglected to remove or modify terminology referring to “rotating negative potential well” and has failed to remove terms like unproven “geodesic deviation gravitational effects” throughout the disclosure including the Specification and Title.
Although Applicant states agreement with the Office’s alleged “claim interpretation” on pages 12-13 of the Remarks regarding the term “rotating negative potential well, this was a 35 
The amendments to the Drawings of Figs. 8 and 9 are accepted and the objections are withdrawn. 
Response to Arguments
The following points were raised in the Remarks filed on April 26th, 2021:
Unproven Assertions in the Specification: On page 12 of the Remarks, Applicant requests further guidance on the statements made by Applicant in the Specification regarding unproved assertions, comments about physicists in general, assertions of break-even fusion energy generation, etc. The Office specifies that these objections are made under 35 U.S.C. 112(a). Please see the corresponding objections below.
Rotating Negative Potential Well: On pages 12-13, Applicant agrees with the Office’s “interpretation” of the rotating negative potential well. However, this was not a claim interpretation, this was a 35 U.S.C. 112(b) rejection. It is possible to have a negative potential well rotate, but Applicant does not provide the disclosure for oscillating magnetic fields, quadrature phase connections for the magnets, non-symmetric electron distribution or the like. In addition, the Affiant’s explanation below is considered insufficient, therefore this term should be removed from the claims and the Specification, or else an explanation of how the potential well (not the electrons) rotate should be provided.
Rejections under 35 USC 101 Utility: On pages 13-15, Applicant states “there is no assertion that the presently claimed apparatus would not function in some capacity”. However, 
An invention that is inoperative: On pages 16-18, Applicant relies on the Federal Circuit stating that in order to violate 101, the claimed device must be totally incapable of achieving a useful result. Indeed, due to the lack of credibility that the claimed invention will function as intended where all others have failed, in addition to a lack of a critical component for the confinement apparatus to produce the negative potential well and accelerate electrons, the apparatus is not expected to function and therefore will not achieve a useful result. The rotation of the confinement apparatus will not compensate for this missing part. Although reference is made to the Affidavit, the Affidavit is insufficient. Please see below.
Rejections under 35 USC 112(a) enablement: On pages 19-21, Applicant asserts that a person of ordinary skill would know how to make and use the invention, adding that particle and 1. In addition, the sworn testimony of the Affidavit did not address the missing electrode, nor present any calculations, simulations or experimental results. Because Applicant has stated that the same anode is used to “energize the magnets” as to produce a potential difference, it is unclear how one of ordinary skill would resolve this dilemma without arriving at the exact same configuration of the Polywell that failed in part due to electrons colliding with an inner electrode. Therefore, as previously stated, the Affidavit was unpersuasive and the invention is not enabling. 
Rejections under 35 USC 112(b) regarding rotating negative potential well: Referring to Applicant’s statements on pages 21-22, the Office disagrees with what Applicant considers to be an electric potential well. Rotating charge is not considered to rotate a potential “well” because a 
Rejections under 35 USC 103: Applicant’s arguments on page 22 of the Remarks filed on April 26th, 2021, with respect to the rejection of independent claims 1 and 4 under 35 USC §103 in view of Bussard and Lindley, have been fully considered and are persuasive in view of the amended limitations.  Therefore, the 103 rejections have been withdrawn.

Response to Affidavit
The Affidavit under 37 CFR 1.132 filed on April 26th, 2021 is insufficient to overcome the rejection of claims 1-6 and 8-19 based upon the rejections under 35 USC 101, 112(a), and 112(b) as set forth in the last Office action because:
It include(s) statements which amount to an affirmation that the Affiant has never seen the claimed subject matter before.  The assertions made by the Affiant are not relevant to the issues of lack of enablement of the claimed subject matter raised under section 112, nor the issue of inoperability raised under section 101 of the Non-Final mailed on November 25th, 2020, and provides insufficient evidence to counter the rejections, other than making broad statements such as that Applicant’s assertions  are “specific, substantial, and credible”  (page 2 sections 10-11).  See MPEP § 716. 
In particular, the Affiant has failed to address the complete lack of operability of the apparatus due to the same electrode being used to run current in the electromagnets and produce a magnetic field as to produce a voltage bias with a separate outer electrode. If understood correctly, this would violate Maxwell’s equation for Gauss’s law of magnetism that the gradient of the magnetic field is zero, because Applicant states a charge would be there. It would also violate 2. In reference to this discrepancy, the Affiant replies in section 19 that it is well understood that two terminals are inherently included in a voltage potential, “where one is likely connected to ground”. Not only has Affiant not indicated where the missing electrode would be placed or how it would be shaped or configured around the confinement apparatus, but no indication has been provided in the original disclosure for connecting the confinement apparatus to ground. If it were connected to ground, then the electrons would presumably disappear into ground instead of entering the confinement apparatus as intended. Moreover, the Affiant then asserts new matter, not present in the original disclosure, that “each of these [inherent] components or sets of components would exist between the components and a connection to a reference voltage, e.g., ground”. As stated above, there is no reference to connecting any terminals to ground or to additional “components” in the original disclosure, and if it were obvious to one of ordinary skill in the art, then any additional grid placed near the coils would obstruct the electrons from accelerating toward the center, noted above as grid loss, which has been cited in several references as the reason why fusion apparatuses do not reach break-even. For these reasons, the Affiant’s response is insufficient to overcome the rejections.
The Affiant then states in section 21 that Applicant’s use of the term “current” is not unclear or indefinite, and that where the “where the third current is higher than the current to the confinement apparatus, is caused by differences in voltages of those connections rather than differences in current amplitude”. The Office notes here that a higher current does not necessarily correspond to a higher voltage because the impedances are expected to be different. Furthermore, 
Furthermore, in section 17 the Affiant asserts “claims 16-17 also provide an operative system in that the rotating negative potential well clearly refers to the rotating electric field produced by the second sub-plurality of coils and would operate to generate a rotation of the plasma”. However, although the second sub-plurality of coils is expected to produce rotating particles if particles were allegedly sent from the outer electrode, the electric field would still be a sum of the effects of all of the individual particles, and therefore the field would be expected to remain constant unless the particle distribution were non-symmetric, and no reference was made to such a distribution in the Specification. Therefore, a negative potential well created by rotating electrons would not be expected to rotate itself if the overall field always points in the same direction. The Affiant does not appear to have taken this into account.
To conclude, the Affidavit amounts to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of inoperability raised of the claimed subject matter and provides no objective evidence thereof such as a diagram that would illustrate how one of ordinary skill would place the “inherent” electrode.  See MPEP § 716. If it were easy for one of ordinary skill in the art to operate the apparatus to “assist in perpetuating .
Specification
The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure.
The Specification is objected to under 35 U.S.C. 112, first paragraph, because it requires the specification to be written in "full, clear, concise, and exact terms." The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph. Examples of some unclear, inexact or verbose terms used in the specification are: the sun having a “voltage rotation” (para. 118), “geodesic deviation gravitational effects” produced from “confined particles that rotate spherically within the confinement apparatus” (para. 94,100) that will produce “denser and tighter alighted particles” (para. 97), “If a NESAR like reactor is constructed to rapidly change its total MDP voltage, this action would result in the Aharonov-Bohm effect” (para. 135), “the time space effects of Geodesic Deviation can influence the moving charged particles within the NESAR to produce a gravitational 
Evidence that Applicant has not provided an apparatus that is operable is extracted from para. 77 of the Specification filed on April 26th, 2021: “The first current 401 energizes the confinement apparatus’s 200 first sub-plurality of conductive coils 101 and second sub-plurality of conductive coils 102 for plasma and particle confinement along with creating the voltage potential to accelerate electrons towards the confinement apparatus 200.”. The same electrode being used to run current in the electromagnets and produce a magnetic field is also being used to produce a voltage bias with a wire grid electrode. Magnets or electromagnetic coils do not have a static plus or minus electric charge.  This would violate Maxwell’s equations as stated above.
In addition, magnetic coils are a common technology used for plasma confinement, known for leaking problems at the borders (see for example Ferreira US 2011/0200153 A1 para. 11, or Park US 2015/0380114 A1 para. 8). Although Applicant introduces the additional feature of rotation to aid in confinement, it is expected that new issues due to the rotation mechanism are introduced, and because Applicant has not provided any experimental data or evidence that the apparatus will work as intended, it is not possible for one of ordinary skill in the art to expect to achieve the stated results of break-even energy output without undue experimentation.
No evidence has been provided for how the apparatus may be able to withstand the high temperatures required for fusion (at least 108 degrees Celsius). No evidence has been provided on how magnetic quenching effects will be overcome as currents are increased to the values expected for confining particles at the high speeds needed for fusion3.
As stated in MPEP § 2164.03, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. For the below reasons, one of ordinary skill in the art would have significant cause to doubt the operability of the alleged device. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claim 9, 12, and 17). A patent claim is invalid if it is not supported by an enabling disclosure. There is no reputable evidence of record to support the claim that the present invention involves thermonuclear reactions, and nor is there evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
Applicant admits that all attempts hitherto to create an operable and self-sustaining nuclear fusion device have been met with failure:
“it is a wonder that few have ask if all of time, money, and effort invested into the ITER tokomak, is really an effective use of resources for an unproven fusion method.” (Specification para. 103).

“There are multitudes of different fusion reactor concepts in existence, but none of them are designed to function like the Sun or come close to meeting the goal of surpassing the breakeven point.” (para. 160).

“Currently many theoretical physicists are in the bad habit of predicting unprovable theories with a bunch of calculations yielding no possible conceptual devices that could perpetuate their ideas; while many applied physicists have failed in not being innovative and have placed wasted resources in failing projects like the ITER.” (para. 163).

Despite the failure of all others hitherto, Applicant asserts the utility of the claimed device to be self-sustained nuclear fusion reactions producing a net energy gain for useful electricity production:
“Once correctly calibrated, I truly believe that NESAR confinement system 400 can meet the breakeven point with a confinement apparatus 200 smaller than a standard basketball.” (para. 101).

“The NESAR at a minimum will surpass the breakeven point of fusion” (para. 163).


Therefore, the Specification purports to disclose a nuclear fusion device that generates a net energy gain by meeting the break-even point.
However, as noted by the attached current-state-of-the-art reference Dylla4, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claims 9 and 12 that purports to assist in “perpetuating fusion reactions within the confinement apparatus”. 
Further according to the official ITER5 webpage:
 “The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to a nuclear fusion reactor that already achieves breakeven with no prior experimentation appear to be wishful thinking at best. 
As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University6 explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.”

The device for producing nuclear fusion reactions claimed by Applicant does not appear capable of sustaining such reactions. The device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion. For example, Applicant states “The purpose of the stainless steel enclosure is to protect the conductive coils from the extreme temperatures produced during the fusion process” (para. 74). Yes, stainless steel is known to melt at 1783°K, roughly 4-5 orders of magnitude less than the temperatures needed.
In addition to acknowledging the required extremely high temperatures while not explaining how these temperatures will be sustained, Applicant submits the following:


In other words, Applicant expects a voltage difference to be created from a difference in currents, and expects the “confinement apparatus 200” ( i.e. a plurality of electromagnetic coils shown in Fig. 2 that are supposed to produce a magnetic field for confinement) to function as an opposing electrode to the “wire grid electron discharger 407”. Because it is unclear how a current difference can be applied between an electromagnet and the anode, and because it has been determined that one of ordinary skill in the art would not know how or where to place an additional electrode grid that does not have the same grid loss issues of the polywell design that Applicant purports to distinguish over, the apparatus is moreover inoperable and therefore lacks enablement. One of ordinary skill would look to the Polywell or fusor design for how to accelerate electrons toward the center of the apparatus.
Applicant also introduces sweeping new theories about major scientific principles:
“it may be possible that all stars and most planets obtain a changing MDP that produces shifting magnetic fluxes that may be influencing some of our celestial observations. This belief may be contrary to most who believe that observable celestial interruptions in photon travel are due strictly to gravitational effects.” (para. 133).

“A modified NESAR device like this could possibly have the added function of Photonic Cloaking.” (para. 135).

“Gravitational Field Effects by Curving Quantum Particles”. (para. 135-142).

There is no widespread support for these theories in the scientific community. Applicant has not submitted any peer-reviewed papers regarding Applicant’s theory of curved particle trajectories on a spherical surface producing gravitational effects, or how the Sun functions as a battery. Applicant has not provided persuasive evidence demonstrating a scientific consensus that these theories will produce the claimed “geodesic deviation gravitational effects” effects claimed in the Title of the invention. 
It is the Office’s conclusion that Applicant’s theories are both unproven and implausible. 
Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to build a device that “at a minimum will surpass the breakeven point of fusion” (para. 163) and “create possible new and different types of geodesic deviation fields” (para. 149). 
Undue Experimentation
It is the Office’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention. To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, as noted in Applicant’s Remarks, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989)
Reviewing the aforementioned Wands factors, the Office summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claim of “perpetuating fusion reactions within the confinement apparatus” in claims 9 and 12, without a mechanism to accelerate and heat the particles. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of nuclear fusion; as such, the subject matter to which the invention pertains lies in the hitherto unsuccessful field of nuclear fusion reactors. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work; nor has Applicant submitted any relevant fusion-related research papers, experiments, simulations, or calculations. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is a skilled artisan who understands the concept of magnetic and electrostatic confinement nuclear fusion reactors but who cannot yet build or operate one that would be considered useful outside the realm of research and former prior art. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Thermonuclear fusion devices have failed to be successful, reliable, or predictable throughout the past 60+ years of fusion research. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant postulates that one of ordinary skill will be able to know how to produce a voltage bias between the anode and the cathode, but no “cathode” is taught because the “confinement apparatus” cannot itself behave as a cathode. Applicant also claims geodesic deviation gravitational effects (Title), which is a phenomenon that is not supported by an existing body of scientific work.
See MPEP § 2164.03. 

(G) The existence of working examples: No examples, working or otherwise, are provided by the disclosure, nor can the Office find any external examples of nuclear fusion reactors with the claimed rotor, commutator, and bearings.
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is enormous, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 

It is thus considered that the Office has set forth a reasonable and sufficient basis for challenging the adequacy of the disclosure. The statute requires the application itself to inform, not to direct others to find out for themselves. In re Gardner et al., 427 F.2d 786 (CCPA 1970), 166 U.S.P.Q. 138; In re Scarbrough, 500 F.2d 560, 565, 182 USPQ 298, 301 (CCPA 1974). Note that the disclosure must enable a person skilled in the art to practice the invention without having to design structure not shown to be readily available in the art. In re Hirsch, 295 F.2d 251 (CCPA 1961). 
Accordingly, the specification fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate.
The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement in action, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–6 and 8–19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the Specification objection that are accordingly incorporated herein.  
 	Applicant’s claimed invention is directed to a device for producing a self-perpetuating nuclear fusion reaction operable to produce an net energy gain. The production of said net energy gain from nuclear fusion reactions is considered as being Applicant's specified utility.  	In describing said specified utility, Applicant has set forth the inadequately supported theory that the “rotation” can provide the extraordinary means for confinement thereby achieving nuclear fusion. The closest type of prior art was found to be the Polywell-type reactor described for example by Rogers (US 2018/0114603- see para. 6-8) and Park (US 2015/0380114 A1- see para. 16-17) among others, however problems were found at the joints between the coils and with producing strong enough electric fields when the energies needed for nuclear fusion were applied. This type of reactor has had major difficulties in producing nuclear fusion let alone break-even fusion. Therefore, undue experimentation is expected of Applicant’s claimed invention in order to transform the apparatus into one where fusion may take place. This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an . See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Office has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the Specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1–6 and 8–19 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the Specification as well as in the immediately prior section, which are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

Claims 1–6 and 8–19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the Specification, which are accordingly incorporated herein. Support was found in the Specification para. 75-76, “The provided voltage from these brushes and commutator are to provide a voltage potential between the electron discharger 407, which is a wire grid surrounding the confinement apparatus 200, and the confinement apparatus 200”. However, no connections are shown for the voltage potential within the confinement apparatus. It is also not indicated how the same voltage potential that is purportedly supplied to the coils is also supplied between the outer grid and the confinement apparatus.
Furthermore, no evidence has been presented that the confinement apparatus will work at the high temperatures required for fusion, for example one would expect failures of the rotating mechanical components and/or electrical and mechanical components which produce the rotation.
Claims 1–6 and 8–19 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear whether the Applicant had actual or constructive possession of a working version of the disclosed and claimed device at the time of filing. As a reminder, the Applicant must have a working embodiment of the device or at least enough working individual components of the device such that one skilled in the art would be able to produce the device.
Claims 1–6 and 8–19 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the Specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.
The statements in claims 9, 12, and 17, “to assist in perpetuating fusion reactions” and “to propagate a fusion process” are not supported by sufficient written description to enable one of ordinary skill in the art to perform the claimed use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–6 and 8–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein a voltage associated with the third current to the electron discharger is higher than a voltage associated with a current to the confinement apparatus”. It is not understood what a voltage associated with a current to the confinement apparatus refers to. According to para. 77, “If voltage of the third current 410 is higher than the first current 401; a potential difference is created between the anode, the confinement apparatus 200, and the cathode, the wire grid electron discharger 407”.  Currents do not have “voltages” but rather amplitudes. It is unclear what a voltage associated with or a voltage of a current refers to. There is insufficient 
Regarding claims 16–17, it is not understood how the claimed rotating negative potential well is created without an unequal distribution of charge or a change of magnetic phase for example during rotation, for which there is no written description.
Claim 13 is additionally rejected because it recites “a first rotor” and “a commutator” that are already present in claim 4 upon which claim 13 depends. There is insufficient antecedence basis for these terms. It is not understood if a different commutator and rotor are intended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example Rogers, US2018/0114603 para. 7.
        2 Morin, David. (1998) “Chapter 8. Electromagnetic Waves”, p. 4. URL:https://scholar.harvard.edu/files/david-morin/files/waves_electromagnetic.pdf. Downloaded July 25th, 2021.
        3 See for example, Merrill, B. J. (2015). Modeling an unmitigated thermal quench event in a large field magnet in a DEMO reactor. Fusion Engineering and Design, 98, 2196-2200.
        4 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020. 
        5 What will ITER do? iter.org/sci/Goals
        6 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html